Motion Granted; Abatement Order filed May 17, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00521-CR
                                     ____________

                      ADRIANA MORALES HUTSON, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                 On Appeal from County Criminal Court at Law No. 9
                                Harris County, Texas
                           Trial Court Cause No. 1726957


                               ABATEMENT ORDER

       The reporter’s record was filed on January 19, 2012. Appellant has filed a motion
requesting abatement of the appeal to determine if a lost, destroyed, or inaudible portion of
the reporter’s record can be replaced with a copy.
       Appellant notified this court that a portion of the reporter’s record has been lost or
destroyed. Rule 34.6(f) of the Texas Rules of Appellate Procedure provides that an
appellant is entitled to a new trial when the reporter’s record or exhibits are lost, under the
following circumstances:

       (1) if the appellant timely requested a reporter’s record;
       (2) if, without the appellant’s fault, a significant exhibit or a significant
       portion of the court reporter’s notes and records has been lost or destroyed . .
       . ;
       (3) if the lost, destroyed, or inaudible portion of the reporter’s record, or the
       lost or destroyed exhibit, is necessary to the appeal’s resolution; and
       (4) if the lost, destroyed or inaudible portion of the reporter’s record cannot
       be replaced by agreement of the parties, or the lost or destroyed exhibit
       cannot be replace either by agreement or the parties or with a copy
       determined by the trial court to accurately duplicate with reasonable
       certainty the original exhibit.
Tex. R. App. P. 34.6(f).

       Accordingly, the trial court is directed to conduct a hearing to determine the
following: (1) whether appellant timely requested a reporter’s record; (2) whether without
the appellant’s fault, a significant exhibit has been lost or destroyed; (3) whether the lost
exhibit is necessary to appellant’s appeal; and (4) whether the parties can agree on
replacement of the missing exhibit with a copy, or (5) if the trial court can determine that a
copy accurately duplicates the missing exhibit with reasonable certainty, or if the copy can
be replaced for the original exhibit by agreement. The court is directed to reduce its
findings to writing and to have a supplemental clerk’s record containing those findings
filed with the clerk of this court, together with a reporter’s record from the hearing, within
30 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement to
request a hearing date from the trial court and to schedule a hearing in compliance with this
court=s order. If the parties do not request a hearing, the court coordinator of the trial court
shall set a hearing date and notify the parties of such date.

       It is so ORDERED.

                                               2
PER CURIAM




    3